DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 36, there is unclear and ambiguous clause recited in line 4 of the claim, which renders the claim indefinite: “the first surface is a surface”. 
Furthermore, the claim sets forth “a third surface” in line 7 of the claim without previously positively setting forth the first and second regions.
Since claims 37-40 inherit the aforementioned problems of the parent claim 36 and do not provide any additional clarity, they also were rejected along with said claim 36.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-25, 27-29, 32, 36, 37, and 41, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US/8,675,363 to Crooijmans et al. (Crooijmans).
Regarding claim 22 and 25, Crooijmans discloses (Fig. 2E-2G, 5A, 5B) a heat dissipation apparatus that comprises a heat dissipation panel (540) built in an electronic device (500), wherein the heat dissipation panel comprises: a first heat conducting layer (211) comprising a first surface and a second surface, wherein the first surface is a surface exposed to the outside (col. 4, ll. 60-62) when the first heat conducting layer is bent, the second surface is opposite to the first surface, the first heat conducting layer including a first region (A) configured to absorb heat released by a heat emitting component (560) and to conduct the heat to a second region (D), an area of which is less or equal to an area of the first region (Fig. 2D. 5A, 5B), on the first heat conducting layer to dissipate the heat (at (511)); and a first flexible layer (221, 222) comprising a 
Regarding claim 36, as best understood, Crooijmans discloses (Fig. 2E-2G, 5A, 5B) a heat dissipation panel (540), comprising: a first heat conducting layer (211) that is sheet-shaped and is made of a heat conducting material, the first heat conducting layer comprising a first surface exposed to the outside when the first heat conducting layer is bent (col. 4, ll. 60-62) and a second surface, the first surface is a surface [sic], and the second surface is opposite the first surface; and a first flexible layer (221, 222) that is sheet-shaped and made of a flexible material, the first flexible layer comprising a third region that adheres to a bending region (541) of the second surface of the first heat conducting layer (211).
Regarding claim 41, Crooijmans discloses (Fig. 2E-2G, 5A, 5B) an electronic device (500), comprising: a heat emitting component (560); and a heat dissipation panel (540) that comprises: a first heat conducting layer (211) comprising a first surface and a second surface, wherein the first surface is a surface exposed to the outside when the first heat conducting layer is bent (col. 4, ll. 60-62), the second surface is opposite to the first surface, the first heat conducting layer including a first region (A) configured to absorb heat released by the heat emitting component and to conduct the heat to a second region (D) on the first heat conducting layer to dissipate the heat (at (511)); and a first flexible layer (221, 222) comprising a third region, wherein the third region adheres to a bending region (541) on the second surface of the first heat conducting layer (211).
Regarding claims 23 and 37, Crooijmans discloses that the first flexible layer (221, 222) further comprises a fourth region adhering to the second surface of the first heat conducting layer (211) outside the bending region the third region and the fourth region completely covering the 
Regarding claims 24 and 38, Crooijmans discloses that the heat dissipation panel (540) further comprises a second flexible layer (221, 222) that adheres to the first surface of the first heat conducting layer (211), the second flexible layer partially or completely covers the first surface of the first heat conducting layer (211) when the first heat conducting layer is not bent (Fig. 2F, 2G).
	Regarding claims 27 and 29, Crooijmans discloses that the heat dissipation apparatus further comprises a shielding cover (522) disposed on and adhered to a lower surface of the heat dissipation panel (540) and a shielding base (521) disposed in the electronic device, the shielding cover and the shielding base forming a shielding case (520) that is configured to shield a chip (560), wherein the lower surface of the heat dissipation panel (540) faces the heat emitting component (560), (Fig. 5A, 5B).
Regarding claim 32, Crooijmans discloses that the heat conducting layer comprises a plurality of separated strip-shaped thermal pads (221, 223, 225) arranged in parallel on the bending region, each strip-shaped thermal pad being parallel to or approximately parallel to a heat conducting direction (Fig. 2H).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-35, 39, and 40, are rejected under 35 U.S.C. 103 as being unpatentable over Crooijmans alone.
Regarding claims 33, 34, 39, and 40, Crooijmans discloses that the heat conducting layer (211) is made of a heat conducting material (i.e., graphite, copper (col. 5, ll. 1-3)), but does not specifically teach a coefficient of heat conductivity that is greater than or equal to 50 watt/(meter-kelvin).
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have selected the heat conducting material with any optimal coefficient of heat conductivity, including as claimed, in order to achieve desired heat dissipation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.
Regarding claim 35, Crooijmans discloses that the first flexible layer is made a flexible material that comprises a plastic (col. 4, l. 65), but does not specifically teaches polyimide or polyamide.
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have selected any suitable material for said first In re Leshin, 125 USPQ 416.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Crooijmans in view of US/7,573,710 to Morino et al. (Morino).
Regarding claim 26, Crooijmans discloses all as applied to claim 22 above, and further that the high-temperature region is a region closer to the heat emitting component (560) in the electronic device (500) than the low-temperature region (at (511)), but does not disclose: a fan located in a high-temperature region of the electronic device to enable air to flow between the high-temperature region and a low- temperature region so that the heat is to be conducted from the first region on the heat conducting layer to the second region.
Morino teaches (Fig. 2) conventionality of a fan (57) used to provide cooling air flow inside of an electronic device (portable computer (10)), (col. 3, ll. 39-43).
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have provided a cooling fan in Crooijmans as taught by Morino, so the fan is located in a high-temperature region of the electronic device to enable air to flow between the high-temperature region and a low- temperature region, so that the heat is to be conducted from the first region on the heat conducting layer to the second region, in order to enhance a flow of the cooling air and overall cooling efficiency. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim Objections

Claims 28, 30, and 31, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 28, the limitations of the claim (“the shielding cover is built in a lower layer of material of the heat dissipation panel, the lower layer of material being a material layer of the heat dissipation panel that is closest to the heat emitting component”) in combination with all remaining limitations of claims 22 and 27, are believed to render the combined subject matter and all claims depending therefrom allowable over the prior art of record, taken alone or in combination.
Regarding claims 30 and 31, the limitations of claim 30 (“the heat dissipation apparatus further comprises a reinforced plate adhered to a position on an upper surface of the heat dissipation panel or a lower surface of the heat dissipation panel and that corresponds to the bending region, the lower surface of the heat dissipation panel facing the heat emitting component and the upper surface of the heat dissipation panel opposite the lower surface”) in combination with all remaining limitations of claim 22, are believed to render the combined .

Conclusion

The additional references made of record and not relied upon are considered pertinent to Applicant's disclosure because of the teachings of various cooling arrangements for electronic devices utilizing flexible heat conducting components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/Anatoly Vortman/
Primary Examiner
Art Unit 2835